Order affirmed, with ten dollars costs and disbursements. Although the rule in the First and Second Departments differs as to the character of proof required to show that the defendant is a foreign corporation on an application for a writ of attachment, yet, in the interest of uniformity between the two Departments, we have concluded to adopt the rule of the First Department expressed in Stiner v. Tennessee Copper Co., No. 1 (176 App. Div. 209). Black-mar, P. J., Rich, Kelly, Manning and Young, JJ., concur.